DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/16/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 11, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merritt et al. (U.S. Pub. No. 20160157787) hereinafter Merritt.
Regarding claim 1, Merritt teaches:

a processor (figure 4, computing device 172; [0039]-[0040]) configured to: 
obtain a first series of pressure measurements from a first instrument within the vessel over a time period while the first instrument is moved longitudinally through the vessel from a first position to a second position ([0078], i.e. pressure based diagnostic measurements from a second instrument; see also figure 4, instrument 152 and [0038]; [0046]; and [0080]); 
obtain a second series of pressure measurements from a second instrument positioned within the vessel over the time period while the second instrument remains in a fixed longitudinal position within the vessel ([0078], i.e. pressure based diagnostic measurements from a first instrument; see also figure 4, instrument 175, and [0041]); 
calculate a series of pressure ratio values using the first pressure measurements and the second pressure measurements (figure 9 and [0067], i.e. pressure ratio over time); 
generate a pressure ratio curve for the time period using the series of pressure ratio values (figure 9 and [0068], i.e. illustration of the pressure ratio over time); 
output the pressure ratio curve to a display system (figure 9; see also figure 4, display device 180 as well as [0042], the computing device is communicatively coupled to a display device; [0064]-[0072]); 

obtain an image (figure 11, step 1002, obtaining image data from a vessel; see [0077]) showing the position of the first instrument within the vessel that corresponds to the identified stepped change in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data, identifying a corresponding location for each physiology measurement with the image data; figure 11, step 1006; see also [0081]); 
register the image to the identified stepped change in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data); and 
output the image to the display system (figure 11, step 1010; see [0082] and figures 5-8).
Regarding claim 2, Merritt teaches all of the limitations of claim 1. Merritt further teaches:
wherein the processor includes a user interface, and the processor is configured to selectively output the image to the display system upon a command by a user made through the user interface ([0043], user interface device; [0061]-[0064] and figure 9 describe user interface selection features; see also [0082]).
Regarding claim 5, Merritt teaches all of the limitations of claim 1. Merritt further teaches:
wherein the processor is configured to output to the display system a stepped change indicator on the pressure ratio curve that corresponds to the identified stepped 
Regarding claim 11, Merritt teaches all of the limitations of claim 1. Merritt further teaches:
further including the display system (figure 9; see also figure 4, display device 180 as well as [0042], the computing device is communicatively coupled to a display device; [0064]-[0072]).
Regarding claim 15, Merritt teaches all of the limitations of claim 1. Merritt further teaches:
wherein the processor is further configured to identify one or more additional stepped changes in the curve using the automatic step detection process (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]), and 
to obtain one or more additional images showing the position of the first instrument within the vessel that correspond to the one or more additional stepped changes (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]; [0077]-[0079], co-registering the physiology measurements with the image data, identifying a corresponding location for each physiology measurement with the image data; figure 11, step 1006; see also [0081]), and 
to register the one or more additional images to the corresponding one or more additional stepped change ([0077]-[0079], co-registering the physiology measurements 
Regarding claim 16, Merritt teaches all of the limitations of claim 1. Merritt further teaches:
wherein the image is obtained and registered in real time with the identification of the stepped change, or the image is obtained from a sequence or series of images captured during the time, and thereafter registered to the identified stepped change ([0077]-[0082], describe the co-registration process with the images and the stepped change of the pressure waveform and other features. This teaches to a thereafter registration after image acquisition).
Regarding claim 20, Merritt teaches:
A method of evaluating a vessel of a patient (abstract, figure 4, system 150; [0077]; system 150 implements a method of evaluating a vessel system of a patient to identify and classify a lesion; see figure 11, method 1000), the method comprising: 
.obtaining a first series of pressure measurements from a first instrument within the vessel over a time period while the first instrument is moved longitudinally through the vessel from a first position to a second position ([0078], i.e. pressure based diagnostic measurements from a second instrument; see also figure 4, instrument 152 and [0038]; [0046]; and [0080]); 
obtaining a second series of pressure measurements from a second instrument positioned within the vessel over the time period while the second instrument remains in a fixed longitudinal position within the vessel ([0078], i.e. pressure based diagnostic measurements from a first instrument; see also figure 4, instrument 175, and [0041]); 

generating a pressure ratio curve for the time period using the series of pressure ratio values (figure 9 and [0068], i.e. illustration of the pressure ratio over time); 
displaying the pressure ratio curve (figure 9; see also figure 4, display device 180 as well as [0042], the computing device is communicatively coupled to a display device; [0064]-[0072]); 
identifying a stepped change in the pressure ratio curve using an automatic step detection process (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]); 
obtaining an image (figure 11, step 1002, obtaining image data from a vessel; see [0077]) showing the position of the first instrument within the vessel that corresponds to the identified stepped change in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data, identifying a corresponding location for each physiology measurement with the image data; figure 11, step 1006; see also [0081]); 
registering the image to the identified stepped change in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data); and 
displaying the image (figure 11, step 1010; see [0082] and figures 5-8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt as applied to claim 2 above, and further in view of Panescu et al. (U.S. Pub. No. 20180078170) hereinafter Panescu.    
Regarding claim 3, primary reference Merritt teaches all of the limitations of claim 2. Primary reference Merritt further teaches:
wherein the command by the user ([0043]; [0061]-[0064], and figure 9)
Primary reference Merritt further fails to teach:
wherein the command by the user includes the user positioning a cursor at a predetermined position on the display system
However, the analogous art of Panescu of a medical instrument system positioning system configured to move through a lumen (abstract, [0081]) teaches:
wherein the command by the user includes the user positioning a cursor at a predetermined position on the display system ([0590], “For instance, the hover sensitivity of the system (e.g., how close a cursor, touching motion or other selection method or technique needs to be to an ablation to activate the pop-up window), whether the user needs to click or otherwise manipulate a controller (e.g. mouse button, pressing a touchscreen, etc.) to activate the pop-up window“).

Regarding claim 4, the combined references of Merritt and Panescu teach all of the limitations of claim 3. Primary reference Merritt further teaches:
wherein the predetermined position on the display system includes a location of a stepped change indicator on the pressure ratio curve ([0059] and figures 8 and 9; [0072], region of interest 630 is displayed on the user interface and would be configured with the teachings of Panescu as described above with the cursor hover feature).
Regarding claim 7, primary reference Merritt teaches all of the limitations of claim 1. Primary reference Merritt further teaches:
wherein the processor includes a user interface function, and in response to a user input, the processor is configured to output to the display system an indicator showing of a position on the pressure ratio curve that corresponds to the image (figure 6-8 and [0053]).
	Primary reference Merritt fails to teach:
wherein the user interface function allows a user to position a cursor on the image,
However, the analogous art of Panescu of a medical instrument system positioning system configured to move through a lumen (abstract, [0081]) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Meritt to incorporate the cursor based user interface feature as taught by Panescu because it provides an intuitive menu system that utilizes pop-up windows to reduce screen clutter and enhance the display of images ([0590]). 
Claims 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt as applied to claims 1 or 5 above, and further in view of Merritt et al. (U.S. Pub. No. 20160008084) hereinafter Merritt II
Regarding claim 6, primary reference Merritt teaches all of the limitations of claim 5. Primary reference Merritt further fails to teach:
wherein the stepped change indicator includes 
an indicator at a starting point of the stepped change on the pressure ratio curve, 
an indicator at an ending point of the stepped change on the pressure ratio curve, 
an indicator showing the difference between a starting point and an ending point of the stepped change on the pressure ratio curve, 
or a combination of these

wherein the stepped change indicator includes 
an indicator at a starting point of the stepped change on the pressure ratio curve (figure 8, as shown in the graph, the region of 224 includes a starting point on the curve; [0061]-[0063]), 
an indicator at an ending point of the stepped change on the pressure ratio curve (figure 8, as shown in the graph, the region of 224 includes a ending point on the curve; [0061]-[0063]), 
an indicator showing the difference between a starting point and an ending point of the stepped change on the pressure ratio curve (figure 8, as shown in the graph, the region of 224 includes an indicator that shows the difference between the starting point and ending point on the curve; [0061]-[0063]), 
or a combination of these (see above citations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the starting point and ending point stepped change indicator feature as taught by Merritt II because it enables a user to visualize regions of the vessel were features such as lesions or stenosis can be identified that are associated with the stepped change in pressure curve data ([0061]). 
Regarding claim 8, primary reference Merritt teaches all of the limitations of claim 1. Primary reference Merritt further teaches:

Primary reference Merritt further fails to teach:
wherein the processor being configured to identify the stepped change includes the processor being configured to identify a starting point of the stepped change
However, the analogous art of Merritt II of a vessel pressure measurement system utilizing multiple instruments (abstract) teaches:
wherein the processor being configured to identify the stepped change includes the processor being configured to identify a starting point of the stepped change (figure 8, as shown in the graph, the region of 224 includes an indicator that shows the starting point and ending point on the curve; [0061]-[0063]; [0087], “In some instances, the system is configured to automatically link or coordinate the pressure data and corresponding vessel locations between the pre-treatment, simulated treatment, and/or post-treatment measurement information.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the starting point and ending point stepped change indicator feature as taught by Merritt II because it enables a user to visualize regions of the vessel were features such as lesions or stenosis can be identified that are associated with the stepped change in pressure curve data ([0061]). 

wherein the processor being configured to identify the stepped change includes the processor being configured to identify an ending point of the stepped change
However, the analogous art of Merritt II of a vessel pressure measurement system utilizing multiple instruments (abstract) teaches:
wherein the processor being configured to identify the stepped change includes the processor being configured to identify an ending point of the stepped change (figure 8, as shown in the graph, the region of 224 includes a ending point on the curve; [0061]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the starting point and ending point stepped change indicator feature as taught by Merritt II because it enables a user to more accurately visualize regions of the vessel were features such as lesions or stenosis can be identified that are associated with the stepped change in pressure curve data including precise size and shape ([0061]). 
Regarding claim 10, the combined references of Merritt and Merritt II teach all of the limitations of claim 9. Primary reference Merritt further teaches:
wherein the processor is further configured to obtain a second image showing the position of the first instrument within vessel at the ending point of the stepped change (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] describe co-registering image data with multiple data files of physiology measurements 
to register the second image to the identified ending point of the stepped change (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] describe co-registering image data with multiple data files of physiology measurements with the image of the vessel system).
Regarding claim 12, primary reference Merritt teaches all of the limitations of claim 1. Primary reference Merritt further fails to teach:
further including the first instrument, and the first instrument comprises a pressure sensing guidewire
However, the analogous art of Merritt II of a vessel pressure measurement system utilizing multiple instruments (abstract) teaches:
further including the first instrument, and the first instrument comprises a pressure sensing guidewire ([0037]; [0039]; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the pressure sensing guidewire feature as taught by Merritt II because a guidewire is sized such that it can be positioned through a stenosis without significantly impacting fluid flow across the stenosis, which would impact the distal pressure reading ([0039]). .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt as applied to claim 1, and further in view of Park et al. (U.S. Pub. No. 20180228387) hereinafter Park. 

wherein the automatic step detection process includes:
identifying a general position of the starting point of the stepped change by identifying a change in the pressure ratio values within a first window along the pressure ratio curve that is at or above a first threshold change value (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]; [0073], threshold values and differential measurements; [0077]-[0082]); and 
Primary reference Merritt further fails to teach:
identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a second window along the pressure ratio curve that is at or above a second threshold change value, wherein the second window is smaller than the first window, and the second threshold change value is smaller than the first threshold change value
However, the analogous art of Park of an intravascular system for pressure sensing within a vessel throughout a cardiac cycle (abstract) teaches:
identifying an optimized position of the starting point by identifying a change in the pressure ratio values within a second window along the pressure ratio curve that is at or above a second threshold change value, wherein the second window is smaller than the first window, and the second threshold change value is smaller than the first threshold change value (figure 10, shows segments 740a through 740c which represent windows of pressure values within the pressure curve 705. As detailed in [0055]-[0060], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the use of multiple change in pressure ratios including a smaller second window as taught by Park because the pressure signals from diseased hearts are typically distorted by abnormal heart operations (e.g., arrhythmia, premature ventricular contraction, etc.) and/or motion artifacts resulting from pressure measurement (e.g., pullback of the pressure-sensing intravascular device). Therefore, complicated filtering procedures are typically needed to remove those corruptions and to have clean pressure signals from which to visualize peaks and valleys clearly ([0056]).
Regarding claim 14, primary reference Merritt teaches all of the limitations of claim 13. Primary reference Merritt further fails to teach:
wherein the automatic step detection process further includes: 

identifying an optimized position of the ending point along the curve by identifying a change in the pressure ratio values within a fourth window along the pressure ratio curve that is at or below a fourth threshold change value, wherein the fourth window is smaller than the third window, and the fourth threshold change value is smaller than the third threshold change value
However, the analogous art of Park of an intravascular system for pressure sensing within a vessel throughout a cardiac cycle (abstract) teaches:
wherein the automatic step detection process further includes: 
identifying a general position of an ending point of the stepped change by identifying a change in the pressure ratio values within a third window along the pressure ratio curve that is at or below a third threshold change value (figure 10, shows segments 740a through 740c which represent windows of pressure values within the pressure curve 705. As detailed in [0055]-[0060], the pressure values are utilized in multiple windows which would incorporate the threshold values of primary reference Merritt for each window for more precise determination of slope characteristics as shown in figure 10 with segment slope waveform 707. See also [0057], “Consecutive segments can be separated by a period between about 0.001 seconds and about 0.5 seconds, about 0.001 seconds and 0.1 seconds, and/other suitable values both larger and smaller, including the time between consecutive pressure measurements.” Which teaches to a smaller change value window which results in a smaller threshold change 
identifying an optimized position of the ending point along the curve by identifying a change in the pressure ratio values within a fourth window along the pressure ratio curve that is at or below a fourth threshold change value, wherein the fourth window is smaller than the third window, and the fourth threshold change value is smaller than the third threshold change value (figure 10, shows segments 740a through 740c which represent windows of pressure values within the pressure curve 705. As detailed in [0055]-[0060], the pressure values are utilized in multiple windows which would incorporate the threshold values of primary reference Merritt for each window for more precise determination of slope characteristics as shown in figure 10 with segment slope waveform 707. See also [0057], “Consecutive segments can be separated by a period between about 0.001 seconds and about 0.5 seconds, about 0.001 seconds and 0.1 seconds, and/other suitable values both larger and smaller, including the time between consecutive pressure measurements.” Which teaches to a smaller change value window which results in a smaller threshold change value as the slope range is smaller as well; [0061]-[0064] discuss figure 12 and [0065]-[0066] describe figure 13 which further describes the diagnostic window adjustment for a period 789; [0071]-[0073]).
.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt, in view of Merritt II.   
Regarding claim 17, primary reference Merritt teaches:
A system for evaluating a vessel of a patient (abstract, figure 4, system 150; [0077]; system 150 implements a method of evaluating a vessel system of a patient to identify and classify a lesion; see figure 11, method 1000), the system comprising: 
a display system (figure 9; see also figure 4, display device 180 as well as [0042], the computing device is communicatively coupled to a display device; [0064]-[0072]); and 
a processor in communication with the display system (figure 4, computing device 172; [0039]-[0040]), the processor configured to: 
obtain a first series of pressure measurements from a first instrument within the vessel over a time period while the first instrument is moved longitudinally through the 
obtain a second series of pressure measurements from a second instrument positioned within the vessel over the time period while the second instrument remains in a fixed longitudinal position within the vessel ([0078], i.e. pressure based diagnostic measurements from a first instrument; see also figure 4, instrument 175, and [0041]); 
calculate a series of pressure ratio values using the first pressure measurements and the second pressure measurements (figure 9 and [0067], i.e. pressure ratio over time); 
generate a pressure ratio curve for the time period using the series of pressure ratio values (figure 9 and [0068], i.e. illustration of the pressure ratio over time); 
output the pressure ratio curve to the display system (figure 9; see also figure 4, display device 180 as well as [0042], the computing device is communicatively coupled to a display device; [0064]-[0072]); 
obtain an image (figure 11, step 1002, obtaining image data from a vessel; see [0077]) showing the position of the first instrument within the vessel that corresponds to the identified starting point of the stepped change (figure 9, region of interest 630, a region of interest is identified by the system and is centered around a sharp pressure change in the vessel; [0072]) in the pressure ratio curve ([0079], co-registering the physiology measurements with the image data, identifying a corresponding location for each physiology measurement with the image data; figure 11, step 1006; see also [0081]); 

output the image to the display system (figure 11, step 1010; see [0082] and figures 5-8).
	Primary reference Merritt fails to teach:
identify a starting point and an ending point of a stepped change in the pressure ratio curve using an automatic step detection process
However, the analogous art of Merritt II of a vessel pressure measurement system utilizing multiple instruments (abstract) teaches:
identify a starting point and an ending point of a stepped change in the pressure ratio curve using an automatic step detection process (figure 8, as shown in the graph, the region of 224 includes an indicator that shows the starting point and ending point on the curve; [0061]-[0063]; [0087], “In some instances, the system is configured to automatically link or coordinate the pressure data and corresponding vessel locations between the pre-treatment, simulated treatment, and/or post-treatment measurement information.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure measurement and imaging system of Merritt to incorporate the starting point and ending point stepped change indicator feature as taught by Merritt II because it enables a user to visualize regions of the vessel were features such as lesions or stenosis can be identified that are associated with the stepped change in pressure curve data ([0061]). 

wherein the processor is further configured to: 
obtain a second image showing the position of the first instrument within the vessel that corresponds to the identified ending point of the stepped change in the pressure ratio curve (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] describe co-registering image data with multiple data files of physiology measurements with the image of the vessel system. This would include the identified point of the Merritt II reference.); 
register the second image to the identified ending point in the pressure ratio curve (figure 11, step 1002, obtaining image data from a vessel; see [0077]-[0079] describe co-registering image data with multiple data files of physiology measurements with the image of the vessel system.); and 
output the second image to the display system (figure 11, step 1010; see [0079]-[0082] and figures 5-8).
Regarding claim 19, the combined references of Merritt and Merritt II teach all of the limitations of claim 17. Primary reference Merritt further teaches: 
further including a user interface, and in response to one or more predetermined user commands made through the user interface ([0043]; [0061]-[0064], and figure 9), the processor is configured to: 
output to the display the image showing the position of the first instrument within the vessel that corresponds to the stepped change (figure 7, regions of interest 522 and 
output to the display a mark on the pressure ratio curve that corresponds to the image (figure 7, regions of interest 522 and 524; correspond to possible lesions based on the stepped change [0058]; figure 9; [0072], see also [0070]-[0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785